 In the Matter of REEVES SOUND LABORATORIES,INC.andUNITED ELEC-TRICAL,RADIO & MACHINE WORKERSOF AMERICA, CIOCase No.2-R-5246.-Decided February 6,1945 _Messrs. Henry EpsteinandVictor H. Rothschild,of New York,City,for the Company.-Messrs, Frank Scheiner, Charles Rivers,andJames Conroy,of NewYork City, for the Union.-Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, CIO, herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Reeves Sound Laboratories, Inc., New YorkCity, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Robert A.Levett, Trial Examiner.Said hearing was held at -New York City,on January 9, 10, and 11, 1945. The Company and the Union appearedand participated?All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.Tlie Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYReeves Sound Laboratories, Inc., a New York corporation havingseveral plants in New York City, is engaged in the manufacture of1International Union,United Automobile, Aircraftand Agricultural Implement Workersof America, C. I. 0., was served with Notice of Hearing but did not appear; an official ofLocal 1225,UnitedElectrical,Radio & Machine Workers of America,appeared to disclaimany interest in this proceeding.60 N. L. R. B., No. 89.463 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDelectronic equipment, principally quartz crystal oscillators.Duringthe year 1944, the Company used in its manufacturing processes rawmaterials, chiefly raw quartz, valued in excess of $500,000, of whichmore than 90 percent was shipped to its plants from points outsidethe State of New York. During the same period, the Company pr9duced finished products, quartz crystal oscillators, tools, dies,- andvarious machine parts, valued at more than $1,000,000, of which about90 percent was shipped to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.,TIIE ORGANIZATION INVOLVEDUnited Electrical, Radio &'Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organiza-tion admitting to membership employees of the Company.III. TIIE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the bargainingrepresentative of its production and maintenance employees until theBoard has certified the Union in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial' number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting -commerce has arisen concern-ing the representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are in agreement as to the categories of employees to beincluded and -excluded from-the production and maintenance unitsought by the Union. The single cause of contention is the Company'sclaim that an appropriate unit should not be limited to employeesof the Company, but should also include the employees of its sub-sidiary, Hudson American Corporation.Since the executives and boards of directors of both corporationsare substantially the same, and there is some interrelation and in-tegration of their activities, a two-company unit might, under othercircumstances, be appropriate.However, each corporation is a sepa-rate entity; each has separate executive offices, keeps separate booksof account, and maintains separate personnel and pay-roll records.Where facilities 'are shared or as infrequently occurs, employees are2 The Field Examiner reported that the Union submitted 381 application cards, thatthere are 675 employees in the unit petitioned for, and that all the cards except 27 whichbore no date were dated in 1944. REEVES SOUND LABORATORIES, INC.465loaned on a temporary basis, there is a careful allocation of costs.Neither the employees nor the operations of the companies are co-mingled so as to raise any question of identification.Moreover, asrecently as December 23, 1944, the Board found appropriate a unitof production and maintenance employees confined to employees ofHudson American,' and on January 19, 1945, following an election,certified International Union, United Automobile, Aircraft & Agri-cultural Implement Workers of America, CIO, herein called the Auto-mobile Workers, as the bargaining representative for the employees ofthat company.The Union has disclaimed any interest in the em-ployees of Hudson American, and the Automobile Workers haslikewise indicated a lack of interest in the employees of the Company.In view of the foregoing, we are of the opinion that a unit limited tothe employees of the Company is appropriate.4We find that all production and maintenance employees of theCompany, including lead hands, but excluding office and clerical em-ployees, infirmary employees, machine shop employees,5 telephoneoperators, engineers,militarizedguards, temporary constructionworkers at the 91st plant, executives, foremen, assistant foremen, sub-foremen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within' themeaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection."DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of the National LaborRelations Board Rules and-Regulations-Series 3, as amended, it ishereby3Matter of Hudson American Corporation,59 N L R. B 1225, in which proceeding,Hudson American made no claim that a single-company unit was inappropriate.A SeeMatter of The Airparts Company,59 N. L R B 1341The machine shop employees are presently represented by Local 1225, United Electrical,Radio & Machine Workers of America, CIO.IThe Union's request that it appear on the ballot as "U. E -CIO, United Electrical, Radio& Machine Workers of America, CIO" is hereby granted.628563-45-vol. 60-31 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Reeves SoundLaboratories, Inc., New York City, an election by secret ballot shallhe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether or not they desire to be represented by U. E.-CIO, United Electrical, Radio & Machine Workers of America, CIO,for the purposes of collective bargaining.